Title: David Gelston to Thomas Jefferson, 22 March 1814
From: Gelston, David
To: Jefferson, Thomas


          Dear Sir, New York March 22d 1814.
          I do my self the pleasure, to enclose to you a few pumpkin seeds, which were taken from one raised in my garden the last summer, that weighed 226lbs—from two seeds, the weight of seven raised, was upwards of 1000lbs—
          It is said, for feeding cows, nothing equals them—if they should prove to be of any advantage to you, or, afford you either amusement or satisfaction, I shall be gratified,
          with great regard, I am—Dear Sir, your obedient servant,David Gelston
        